USDC IN/ND case 3:16-cv-00855-JD-MGG document 53 filed 06/01/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

THALIAH CHRISTINA JAMES,                        )
                                                )
       Plaintiff,                               )
                                                )
               v.                               )   Case No. 3:16-cv-855-JD-MGG
                                                )
SOUTH UNIVERSITY, LLC                           )
                                                )
       Defendant.                               )

                                            ORDER

       Now before the Court is Plaintiff Thaliah Christina James’ Notice of Voluntary

Dismissal Without Prejudice, dismissing her claims against Defendant South University, LLC,

without prejudice. The Defendant has not responded in opposition to the notice.

       This Court now GRANTS Plaintiff’s notice of voluntary dismissal. [DE 52].

Accordingly, this Court now DISMISSES WITHOUT PREJUDICE this case, pursuant to Fed.

R. Civ. P. 41(a)(2).



       SO ORDERED.

       ENTERED: June 1, 2020

                                            /s/ JON E. DEGUILIO
                                            Chief Judge
                                            United States District Court
